ORMOND, J.
The statute of frauds not being pleaded, or relied on in the answer, we are to mqure whether the case made by the bill, is sustained by the proof.
The substance of the bill is, that Thornton Taliaferro acted as the guardian of the complainant, for about eighteen years, having had the slaves of complainant in his possession, and having also received several sums of money on account of complainant, from the administrator of his father. That being indebted to complainant in a large sum of money, he purchased for him a tract of land, and put him in possession, but took the title in his own name. That he purchased the land for complainant, on account of his indebtedness to him as his guardian, and with the understanding with complainant, that the land was to be considered to the extent of the purchase money, a part settlement with complainant. That he was indebted to him at the time, in a much larger amount than the price of the land. The price paid for the land was $7,000,of which sum $4,000 was paid down, and the residue secured by two notes, executed by Thornton Tal-iaferro.
If this contract can be enforced, it must be on the ground, either that there is a resulting trust in favor of complainant, or that there was an agreement between the parties, that Thornton Taliaferro should convey the land to complainant in payment, in whole or in part, of the claim of the latter upon him.
When land is purchased by one, with the money of another, a trust results to him, who advances the purchase money, though the title be taken in the name of the person, making the purcháse, or in the name of a third person. But in this case, it appears from the bill itself, that the land was purchased with the money and credit of Thornton Taliaferro. The fact that he was indebted to complainant at the time, does not change the nature of the payment. As, therefore, it is clear beyond doubt, that the land was not purchased with the money of complainant, we are next to consider, whether it is proved that the land was purchased by Thornton Taliaferro, upon an agreement with complainant, that .the latter should receive it in payment to the amount of the consideration paid for it.
We think the proof adduced by the complainant, shows at least prima facie, that Thornton Taliaferro was indebted to the complainant, in a larger sum than the amount paid for the land. *407It also appears, that Thornton Taliaferro purchased the land for complainant, but it is not shown by the proof, that he was to purchase it for, or convey it to the complainant in discharge in whole, or in part, of his indebtedness to him. The only witness on this part of the case, Joseph A. Green, says, “I cannot say why he bought it (the land) for him; but as Thornton Taliaferro had told me previously, that he was indebted to him, (complainant) I took it for granted, it was in part payment.” It is most obvious, that this conjecture of the witness is no proof that there was an agreement that the land should be received by complainant in part payment of his debt. The proof that Thornton Taliaferro purchased the land for complainant, is entirely consistent with the idea that the latter was to pay for it afterwards. At all events, it has no tendency to prove that he was to receive it in payment of the debt due him. Indeed, the fact that Thornton Taliaferro took the title in his own name, without objection from complainant, is, unexplained, conclusive proof that the parties contemplated something further to be done before the complainant was to be invested with the title to the land. That such was expected to be the result of a settlement between the parties, is very probable. But that it was intended that the land, on its purchase by Thornton Taliaferro, should immediately vest in the complainant, and extinguish pro tanto, the debt due from the former to the latter, is not only not shown by the proof, but is inconsistent with the facts stated in the bill.
It results from this examination, that we agree with the chancellor in the conclusion he has attained, and his decree dismissing the bill, is therefore affirmed.